PER CURIAM.
The appellant was brought to trial upon an information charging the crime of robbery. At .the close of the case for the prosecution the trial judge denied appellant’s motion for a judgment of acquittal but reduced the charge to conspiracy to commit robbery. At the close of the testimony the judge adjudicated the appellant guilty of the charge as reduced.
Appellant urges that the conspiracy to commit robbery is not an offense included under the charge of robbery. Cf. Newkirk v. State, Fla.App. 1969, 222 So.2d 435. The state in its brief admits that it is unable to substantiate a contradictory position. We are convinced that the law has been correctly stated by the appellant. The adjudication and sentence are reversed with directions to discharge the appellant. Cf. Mackey v. State, Fla.App.1969, 223 So.2d 380.
This judgment is without prejudice to the state to proceed with a new prosecution for the crime of conspiracy to commit robbery.
Reversed.